Per Ctjeiam.
It appears from the petition as amended that the alleged negligence of the defendant was not the effective and proximate cause of the homicide of the plaintiff’s husband, but that such cause was the intervening act of a separate and independent agency. It does not further appear from the petition that the intervening agency could have been reasonably anticipated or foreseen by the defendant, or that the alleged negligence of the defendant put in operation other causal forces which were the direct, natural, and probable consequences of such negligence. The petition, therefore, failed to set forth a cause of action, and the court erred in overruling the general demurrer. Higginbotham v. Rome Ry. & Light Co., 23 Ga. App. 753 (99 S. E. 638); Rome Ry. & Light Co. v. Jones, 33 Ga. App. 617 (2) (127 S. E. 786) ; General Fire Extinguisher Co. v. Daniel, 25 Ga. App. 282, 285 (103 S. E. 257), and cit.; Gillespie v. Andrews, 27 Ga. App. 509 (108 S. E. 906).

Judgment reversed.


Broyles, O. J., and Blood/worth, J., eoncur. Lulce, J., dissents.